Citation Nr: 0016363	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-39 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, removal left axillary lipoma.

2.  Entitlement to an initial compensable evaluation for 
residuals of a laceration of the left wrist. 

3.  Entitlement to an initial compensable evaluation for 
allergic rhinitis and residuals of a septoplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1986 to October 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office  in 
Pittsburgh, Pennsylvania.  The Claims file was subsequently 
transferred to the Chicago, Illinois, Regional Office (RO). 

In November 1998, the Board remanded this case for further 
development for development of the issues now on appeal as 
well as for development of three additional issues:  
entitlement to service connection for a low back disability, 
for a disability of the left knee, and for a disability of 
the right knee.  By rating decision in February 2000, the RO 
granted the veteran's claims with respect to theses three 
issues, and those issues are no longer in appellate status. 

With regard to the left axillary lipoma issue, the Board 
notes that the November 1994 rating decision (from which the 
present appeal arises) assigned a noncompensable rating 
effective October 9, 1993.  By rating decision in December 
1999 during the course of the appeal, the RO increased the 
rating to 10 percent, effective from October 9, 1993.  
However, the issue remains in appellate status as the veteran 
has not indicated that he was seeking only a 10 percent 
rating. AB v. Brown, 6 Vet.App. 35, 39 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected residuals, removal left 
axillary lipoma is painful on objective demonstration, but 
results in no functional impairment.

2.  The veteran's service-connected residuals of a laceration 
of the left wrist are not painful on objective demonstration 
and result in no functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals, removal left axillary 
lipoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7819 (1999).

2.  The criteria for entitlement to an initial compensable 
evaluation for residuals of a laceration of the left wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
claims file, including additional development of the medical 
evidence undertaken pursuant to the Board's November 1998 
remand, the Board finds that the record as it stands allows 
for equitable review of the veteran's appeal as to the lipoma 
and left wrist scar issues, and that no further action is 
required to meet the duty to assist the veteran with regard 
to such issues.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's appeal arises from an initial rating decision, 
which established service connection for the disabilities at 
issue and assigned those disabilities initial evaluations.  
Therefore, in evaluating those disabilities, the Board 
observes that it is not the present level of disability which 
is of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

I.  Residuals, Removal Left Axillary Lipoma.

The veteran seeks an increased evaluation for a left axillary 
lipoma, which is evaluated as noncompensable under Diagnostic 
Code 7819, pertaining to benign skin growths.  Under that 
diagnostic code, new skin growths are rated as scars, 
disfigurement, etc.  Scars are evaluated based upon 
limitation of function, and scars which are tender and 
painful on objective demonstration or which are poorly 
nourished, with repeated ulceration, warrant a minimum 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.  A 10 percent rating is the highest 
available under Codes 7803 and 7804.  The Board also notes 
that Code 7819 allows for rating as for eczema under Code 
7806 which provides for a 10 percent rating where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area and a 30 percent rating where there 
is exudation or itching constant, extensive lesions, or 
marked disfigurement. 

In June 1994, the veteran was afforded a VA examination, 
which revealed an indiscreet left axillary mass, about six 
inches by five inches, described as soft with a firm 
consistency resembling a large lipoma.  There was no 
indication that the mass was tender, characterized by 
ulceration, or otherwise resulted in any limitation of 
function  Evidence subsequently associated with the claims 
file reflects that the veteran underwent elective surgery in 
July 1994 consisting of excision of a left axillary mass.  

Examination of the left axilla in December 1998 revealed a 
scar measuring three and one half inches by one inch.  The 
scar was tender in the lower area.  No lipoma re-occurrence 
was noted.  The range of motion of the left shoulder was 
full, without pain.  

The most recent examination shows that the scar as residual 
of removal of the left axillary lipoma is painful on 
objective demonstration, and the RO's assignment of a 10 
percent rating for a tender scar is therefore supported by 
the evidence.  However, there is otherwise no evidence of any 
functional impairment, nor is there marked disfigurement.  
The Board is therefore unable to find a basis for assigning a 
rating in excess of the current 10 percent under any other 
applicable rating criteria.

II.  Residuals of Laceration of Left Wrist.

The veteran seeks a compensable evaluation for residuals of a 
laceration of the left wrist, evaluated as noncompensable 
under 7805.  Examination in December 1998 revealed a scar 
which was hardly visible on the ulnar ventral area of the 
left wrist, measuring three and one half inches in length.  
There was no hyperextension in the scar area or impairment of 
distal peripheral sensation.  Gripping on both sides was 5/5.  

The veteran's scar does not result in any limitation of 
function and apparently does not ulcerate.  Although the 
veteran complained of "stiffness on and off'" he indicated 
that the scar was not sore.  As there is no tenderness (as 
with the left axillary scar), a compensable evaluation for 
the veteran's left wrist scar is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, removal left axillary lipoma is not warranted.  
Entitlement to an initial compensable evaluation for 
residuals of a laceration of the left wrist is not warranted.  
To this extent, the appeal is denied. 


REMAND

Allergic Rhinitis and Residuals of Septoplasty

Review of the evidence with regard to this issue leads the 
Board to conclude that the medical examination afforded the 
veteran in December 1998 is inadequate to allow for proper 
evaluation.  Except for brief reference to watery nasal 
discharge and that "nose is with clear, nasal passages with 
turbinitis and failure on the right," there are no clinical 
findings.  Moreover, the significance of the reference to 
"failure on the right" is not clear. 

The November 1998 remand was, in part, intended to obtain 
medical evidence sufficient to allow for rating under both 
the pre-October 7, 1996, rating criteria and the post-October 
7, 1996, rating criteria.  Such a direction in the Board's 
remand confers on the veteran, as a matter of law, the right 
to compliance with the remand order.  Stegall v. West, 11 
Vet.App. 268, 271 (1998).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a 
special examination to ascertain the 
current severity of his service-connected 
allergic rhinitis and residuals of 
septoplasty.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should clearly report all 
clinical findings to allow for evaluation 
under pre-October 7, 1996, criteria and 
post-October 7, 1996, criteria, including 
findings regarding any obstruction of the 
nasal passages, any atrophy of the 
intranasal structure, polyps, and degree 
of interference with breathing space, if 
any.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether a compensable rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with the 
duty to assist the veteran.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the issue addressed by the Board in 
this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

